Exhibit 10.4
NEITHER THIS WARRANT NOR THE UNDERLYING SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
FORM OF WARRANT TO PURCHASE COMMON STOCK
OF
PREMIER EXHIBITIONS, INC.

      Warrant No. W-   May ___, 2009

     THIS CERTIFIES THAT, for value received, Sellers Capital Master Fund, Ltd.,
an exempted company organized under the laws of the Cayman Islands, having an
address at 311 S. Wacker Drive, Suite 925, Chicago, Illinois (the “Investor”),
is entitled to subscribe for and purchase from Premier Exhibitions, Inc., a
Florida corporation, or any successor (the “Company”), in whole or in part, at
the Warrant Purchase Price (as herein defined), at any time during the period
commencing on the Initial Exercise Date (as herein defined) and ending at 5:00
p.m., Eastern time, on the date that is five (5) years after the Effectiveness
Date (as herein defined) (the “Expiration Date”), up to that number of shares of
the fully paid and non-assessable Common Stock (as herein defined) determined by
multiplying (i) seven percent (7%) by (ii) the total number of shares of Common
Stock into which the outstanding principal amount of the Convertible Note (as
herein defined) is, on the Effectiveness Date, convertible, in accordance with
the terms thereof (as such number may be adjusted as provided herein, the
“Warrant Shares”), subject to the provisions and upon the terms and conditions
hereinafter set forth in this Warrant and all Warrants issued in exchange,
transfer or replacement thereof (“Warrant”).
     1. Definitions. As used in this Warrant, the following terms have the
meanings set forth below:
     “Aggregate Number” shall mean, at any time to be determined, the number of
Warrant Shares for which this Warrant may be exercised at such time.
     “Annual Meeting” shall mean the annual meeting of shareholders required to
be called pursuant to the Note Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
by law or executive order to close.
     “Cashless Exercise” shall have the meaning set forth in Section 2(b).
     “Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Company (and any other securities into which or for which the Common Stock
may be converted or exchanged pursuant to a dividend, stock split, plan of
recapitalization, reorganization, merger, sale of assets or otherwise) into
which this Warrant will be exercisable.
     “Company” shall have the meaning set forth in the introductory paragraph
hereto.
     “Convertible Note” shall mean that certain convertible note issued by the
Company to Investor in the principal amount set forth on Schedule A to the Note
Purchase Agreement.
     “Effectiveness Date” shall have the meaning set forth in Section 10.
     “Expiration Date” shall have the meaning set forth in the introductory
paragraph hereto.
     “Fair Market Value” shall mean, with respect to a share of Common Stock on
any date: (i) the fair market value of the outstanding Common Stock over the ten
(10) trading days immediately prior to the date of calculation based upon the
closing price per share of Common Stock on each such day, as officially reported
on the principal national securities exchange on which the Common Stock is then
listed or admitted to trading; or (ii) if subsection (i) is not applicable, a
market price per share determined in good faith by the Board of Directors of the
Company, which shall be deemed to be “Fair Market Value.”
     “Holder” shall mean any holder of an interest in the Warrant or the
outstanding Warrant Shares who becomes a holder in compliance with Section 3
hereof.
     “Initial Exercise Date” shall mean the first Business Day following the
Annual Meeting.
     “Investor” shall have the meaning set forth in the introductory paragraph
hereto.
     “Note Purchase Agreement” shall mean that certain Convertible Note Purchase
Agreement, dated May 6, 2009, by and between the Company and Investor, pursuant
to which Investor will purchase the Convertible Note.
     “Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, university, group, joint-stock company or other entity.
     “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations promulgated thereunder as
the same shall be in effect at the time.
     “Stock Combination” shall have the meaning set forth in Section 5(a)(i).

2



--------------------------------------------------------------------------------



 



     “Stock Dividend” shall have the meaning set forth in Section 5(a)(i).
     “Stock Subdivision” shall have the meaning set forth in Section 5(a)(i).
     “Transaction” shall have the meaning set forth in Section 5(b).
     “Warrant Purchase Price” shall mean $0.70 per share, as adjusted as
provided herein.
     “Warrant Register” shall have the meaning set forth in Section 7.
     “Warrant Shares” shall have the meaning set forth in the preamble.
     2. Exercise of Warrant.
          (a) If (and only if) the Effectiveness Date has occurred, beginning on
the Initial Exercise Date, the rights represented by this Warrant may be
exercised by the Holder hereof, in whole or in part (but not as to a fractional
share of Common Stock), by (A) the delivery of this Warrant, together with a
properly completed Notice of Exercise in the form attached hereto, to the
principal office of the Company at 3340 Peachtree Road, N. E., Suite 2250,
Atlanta, Georgia 30326 (or to such other address as the Company may designate by
notice in writing to the Holder) and (B) payment to the Company of the Warrant
Purchase Price for the Warrant Shares being purchased (i) by cash or by
certified check or bank draft, (ii) as provided in Section 2(b), or (iii) any
combination thereof. In the case of payment of all or a portion of the Warrant
Purchase Price pursuant to Section 2(b), the direction of the Holder to make a
Cashless Exercise shall serve as accompanying payment for that portion of the
Warrant Purchase Price. The Company agrees that the shares so purchased shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been delivered to
the Company and payment made for such shares as aforesaid. Certificates for the
shares so purchased shall be delivered to the Holder within ten (10) Business
Days after the rights represented by this Warrant shall have been so exercised,
and, unless this Warrant has expired, a new Warrant representing, and with an
Aggregate Number equal to, the number of Warrant Shares, if any, with respect to
which this Warrant shall not then have been exercised, in all other respects
identical with this Warrant, shall also be issued and delivered to the Holder
within such time, or, at the request of such Holder, appropriate notation may be
made on this Warrant and signed by the Company and the same returned to such
Holder. The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. The Company shall, upon request of the Holder, use its
reasonable best efforts to deliver Warrant Shares hereunder electronically
through The Depository Trust Company or another established clearing corporation
performing similar functions.
          (b) Cashless Exercise. If the resale of the Warrant Shares is not
covered by an effective registration statement under the Securities Act, the
Holder shall have the right to pay all or a portion of the Warrant Purchase
Price by making a “Cashless Exercise” pursuant to this
Section 2(b), in which case (i) shares of the Company’s Common Stock other than
the Warrant Shares or (ii) the Warrant Shares to be acquired upon the exercise
of this Warrant may be applied

3



--------------------------------------------------------------------------------



 



to pay the Warrant Purchase Price in connection with the exercise of this
Warrant in whole or in part. Any shares of Common Stock or Warrant Shares
transferred to the Company as payment of the Warrant Purchase Price under this
Warrant shall be valued at the Fair Market Value of such shares of Common Stock
or Warrant Shares. For purposes of Rule 144 promulgated under the Securities
Act, it is intended, understood and acknowledged that the Warrant Shares issued
in a cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued.
          (c) Transfer Restriction Legend. Each certificate for Warrant Shares
issued upon exercise of this Warrant, unless at the time of exercise the offer
and sale of such Warrant Shares are registered under the Securities Act, shall
bear the following legend (and any additional legend required by applicable law
or rule) on the face thereof:
THE OFFER AND SALE OF THE SHARES OF STOCK REPRESENTED HEREBY HAVE NOT BEEN
REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAW. NEITHER THESE SHARES, NOR ANY PORTION THEREOF OR INTEREST
THEREIN, MAY BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THE SAME ARE
REGISTERED AND QUALIFIED IN ACCORDANCE WITH SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAW, OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.
The provisions of Section 3 shall be binding upon all holders of certificates
for Warrant Shares bearing the above legend and shall also be applicable to all
holders of this Warrant. The legend endorsed on the certificates for Warrant
Shares shall be removed and the Company shall issue a certificate without such
legend to the holder thereof at such time as the securities evidenced thereby
cease to be restricted securities upon the earliest to occur of (i) a
registration statement with respect to the resale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, or (ii) the
securities shall have been resold to the public pursuant to Rule 144 (or any
successor provision) under the Securities Act.
          (d) Expenses and Taxes on Exercise. The Company shall pay all
expenses, taxes and other charges payable in connection with the preparation,
execution and delivery of any stock certificates and substitute Warrants
pursuant to this Section 2, except that, in case such stock certificates or
Warrants shall be registered in a name or names other than the name of the
Holder of this Warrant, funds sufficient to pay all stock transfer taxes which
shall be payable upon the execution and delivery of such stock certificates or
Warrants shall be paid by the Holder to the Company at the time the Company
delivers such stock certificates or Warrants to the Company for exercise. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.
          (e) Company Obligations. The Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective

4



--------------------------------------------------------------------------------



 



of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to deliver certificates representing shares of
Common Stock upon exercise of this Warrant as required pursuant to the terms
hereof.
          (f) Automatic Exercise. If (and only if) the Effectiveness Date has
occurred, if the Fair Market Value of the Common Stock immediately prior to (but
not including) the Expiration Date exceeds the Warrant Purchase Price on the
Expiration Date, then this Warrant shall be deemed to have been exercised in
full (to the extent previously unexercised) on a “cashless exercise” basis
pursuant to Section 2(b) at 5:00 p.m. on the Expiration Date.
     3. Warrants and Warrant Shares Not Registered; Transferee Restrictions.
          (a) Each Holder, by acceptance thereof, represents and acknowledges
that the offer and sale of this Warrant and the Warrant Shares which may be
purchased upon exercise of this Warrant are not being registered under the
Securities Act, that the issuance of this Warrant and the offering and sale of
such Warrant Shares are being made in reliance on the exemption from
registration under Section 4(2) of the Securities Act as not involving any
public offering and that the Company’s reliance on such exemption is predicated
in part on the representations made by the initial Holder of this Warrant to the
Company that such Holder (i) is acquiring this Warrant for investment purposes
for its own account, with no present intention of reselling or otherwise
distributing the same in violation of the Securities Act, subject, nevertheless,
to any requirement of law that the disposition of its property shall at all
times be within its control, (ii) is an “accredited investor” as defined in
Regulation D under the Securities Act, and (iii) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investments made or to be made in connection with
the acquisition and exercise of this Warrant. Neither this Warrant nor the
related Warrant Shares may be transferred except pursuant to an effective
registration statement under the Securities Act or upon the conditions specified
in Section 3(b).
          (b) Notice of Transfer, Opinion of Counsel. Each Holder, by acceptance
hereof, agrees that prior to the disposition of this Warrant or of any Warrant
Shares, other than pursuant to an effective registration under the Securities
Act, such Holder will give written notice to the Company expressing such
Holder’s intention to effect such disposition and describing briefly such
Holder’s intention as to the manner in which this Warrant or the Warrant Shares
theretofore issued or thereafter issuable upon exercise hereof, are to be
disposed together with an opinion of counsel as may be designated by such Holder
and reasonably satisfactory to the Company as to the necessity or non-necessity
of registration under the Securities Act. If in the opinion of such counsel, the
proposed disposition does not require registration under the Securities Act of
the disposition of this Warrant and/or the Warrant Shares issuable or issued
upon the exercise of this Warrant, such Holder shall be entitled to dispose of
this Warrant and/or

5



--------------------------------------------------------------------------------



 



the Warrant Shares theretofore issued upon the exercise hereof, all in
accordance with the terms of the notice delivered by such Holder to the Company.
The Company is entitled to rely on the most recent written notice from the
Holder with respect to the ownership of the Warrant.
     4. Representations, Warranties and Covenants of the Company.
          (a) The Company hereby represents and warrants that (i) it has full
corporate power and authority to execute and deliver this Warrant, (ii) the
execution and delivery of this Warrant and the consummation by the Company of
the transactions contemplated hereby have been duly and validly approved by all
necessary corporate action on the part of the Company and (iii) this Warrant has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms.
          (b) The Company covenants and agrees that (i) during the period within
which the rights represented by this Warrant may be exercised, the Company will
have at all times authorized, and reserved for the purpose of issue or transfer
upon exercise of the rights evidenced by this Warrant, a sufficient number of
shares of Common Stock to provide therefore, (ii) the Warrant Shares issued
pursuant to the exercise of this Warrant will, upon issuance, be duly and
validly issued, fully paid and non-assessable and (iii) the Company shall use
its commercially reasonable efforts to procure at its sole expense the listing
of all Warrant Shares then registered for public sale (subject to issuance or
notice of issuance) on all stock exchanges on which the shares of Common Stock
are then listed.
     5. Adjustments of Aggregate Number.
          (a) Adjustments. The Aggregate Number, after taking into consideration
any prior adjustments pursuant to this Section 5, shall be subject to adjustment
from time to time as follows and, thereafter, as adjusted, shall be deemed to be
the Aggregate Number hereunder. No adjustments shall be made under this
Section 5 as a result of the issuance by the Company of the Warrant Shares upon
exercise of this Warrant.
               (i) Stock Dividends; Subdivisions and Combinations. In case at
any time or from time to time the Company shall:
                    (A) issue to the holders of the Common Stock a dividend
payable in, or other distribution of, Common Stock (a “Stock Dividend”),
                    (B) subdivide its outstanding shares of Common Stock into a
larger number of shares of Common Stock, including, without limitation, by means
of a stock split (a “Stock Subdivision”), or
                    (C) combine its outstanding shares of Common Stock into a
smaller number of shares of Common Stock (a “Stock Combination”),
then the Aggregate Number in effect immediately prior thereto shall be
(1) proportionately increased in the case of a Stock Dividend or a Stock
Subdivision and (2) proportionately decreased in the case of a Stock
Combination. In the event the Company shall declare or pay, without
consideration, any dividend on the Common Stock payable in any right to acquire
Common Stock for no consideration, then the Company shall be deemed to have made
a Stock

6



--------------------------------------------------------------------------------



 



Dividend in an amount of shares equal to the maximum number of shares issuable
upon exercise of such rights to acquire Common Stock.
               (ii) Miscellaneous. The following provisions shall be applicable
to the making of adjustments of the Aggregate Number provided above in this
Section 5(a):
                    (A) Whenever the Aggregate Number is adjusted pursuant to
this Section 5(a), the Warrant Purchase Price per Warrant Share payable upon
exercise of this Warrant shall be adjusted by multiplying the Warrant Purchase
Price immediately prior to such adjustment by a fraction, the numerator of which
shall be the Aggregate Number prior to such adjustment, and the denominator of
which shall be the Aggregate Number following such adjustment.
                    (B) If the Company shall take a record of the holders of the
Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights and shall, thereafter and before
the distribution to shareholders thereof, legally abandon its plan to pay or
deliver such dividend, distribution, subscription or purchase rights, then no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.
          (b) Changes in Common Stock. In case at any time the Company shall
initiate any transaction or be a party to any transaction (including, without
limitation, a merger, consolidation, share exchange, sale, lease or other
disposition of all or substantially all of the Company’s assets, liquidation,
recapitalization or reclassification of the Common Stock or other transaction)
in connection with which the previous outstanding Common Stock shall be changed
into or exchanged for different securities of the Company or securities of
another corporation or interests in a non-corporate entity or other property
(including cash) or any combination of the foregoing (each such transaction
being herein called a “Transaction”), then, as a condition of the consummation
of the Transaction and without duplication of any adjustment made pursuant to
Section 5(a)(i), lawful, enforceable and adequate provision shall be made so
that the Holder shall be entitled to receive upon exercise of this Warrant at
any time on or after the consummation of the Transaction, in lieu of the Warrant
Shares issuable upon such exercise prior to such consummation, the securities or
other property (including cash) to which such Holder would have been entitled
upon consummation of the Transaction if such Holder had exercised this Warrant
immediately prior thereto (subject to adjustments from and after the
consummation date as nearly equivalent as possible to the adjustments provided
for in this Section 5). The foregoing provisions of this Section 5(b) shall
similarly apply to successive Transactions. If holders of Common Stock are given
any choice as to the securities, cash or property to be received in a
Transaction, then the Holder shall be given the same choice as to the
consideration it receives upon any exercise of this Warrant following such
Transaction. At the Holder’s request, any successor to the Company or surviving
entity in such Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions.
          (c) Notices.
          (i) Notice of Proposed Actions. In case the Company shall propose
(A) to pay any dividend payable in stock of any class to the holders of the
Common Stock or to make any other distribution to the holders of the Common
Stock, (B) to effect any reclassification of

7



--------------------------------------------------------------------------------



 



the Common Stock, (C) to effect any recapitalization, stock subdivision, stock
combination or other capital reorganization, (D) to effect any consolidation or
merger, share exchange, or sale, lease or other disposition of all or
substantially all of its property, assets or business, (E) to effect the
liquidation, dissolution or winding up of the Company, or (F) to effect any
other action which would require an adjustment under this Section 5, then in
each such case the Company shall give to the Holder written notice of such
proposed action, which shall specify the date on which a record is to be taken
for the purposes of such stock dividend, stock subdivision, stock combination,
or distribution, or the date on which such reclassification, recapitalization,
reorganization, consolidation, merger, share exchange, sale, lease, transfer,
disposition, liquidation, dissolution, winding up or other transaction is to
take place and the date of participation therein by the holders of Common Stock,
if any such date is to be fixed, or the date on which the transfer of Common
Stock is to occur, and shall also set forth such facts with respect thereto as
shall be reasonably necessary to indicate the effect of such action on the
Common Stock and on the Aggregate Number after giving effect to any adjustment
which will be required as a result of such action. Such notice shall be so given
in the case of any action covered by clause (A) or (B) above at least ten
(10) days prior to the record date for determining holders of the Common Stock
for purposes of such action and, in the case of any other such action, at least
ten (10) days prior to the earlier of the date of the taking of such proposed
action or the date of participation therein by the holders of Common Stock.
          (ii) Adjustment Notice. Whenever the Aggregate Number is to be
adjusted pursuant to this Section 5, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within twenty (20) Business Days after
the event requiring the adjustment) prepare a certificate signed by the
principal executive officer or the principal financial officer of the Company,
setting forth, in reasonable detail, the event requiring the adjustment and the
method by which such adjustment is to be calculated. The Company shall keep at
its principal office copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by the
Holder or any prospective purchaser of the Warrant (in whole or in part) if so
designated by the Holder.
     6. Exchange, Replacement and Assignability. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the office or agency of the Company
described in Section 2, for new Warrants of like tenor and date representing in
the aggregate the right to purchase the number of Warrant Shares which may be
purchased hereunder, each of such new Warrants to represent the right to
purchase such number of Warrant Shares as shall be designated by such Holder at
the time of such surrender. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of Warrants and, in the case of
any such loss, theft or destruction, of an indemnity letter (reasonably
satisfactory to the Company) of an institutional holder of such Warrants, or in
other cases, of a bond of indemnity or other security satisfactory to the
Company, or, in the case of any such mutilation, upon surrender or cancellation
of Warrants, the Company will issue to the Holder a new Warrant of like tenor
and date, in lieu of this Warrant or such new Warrants, representing the right
to purchase the number of Warrant Shares which may be purchased hereunder.
Subject to compliance with Section 3, this Warrant and all rights hereunder are
transferable in whole or in part upon the books of the Company by the registered
Holder hereof in person or by duly authorized attorney, and new Warrants shall
be made and delivered by the Company, of the same tenor and date as this Warrant
but registered in the name of the transferees, upon surrender of this Warrant,
duly endorsed, to the appropriate office or agency of the Company. All expenses,
taxes (other than

8



--------------------------------------------------------------------------------



 



stock transfer taxes) and other charges payable in connection with the
preparation, execution and delivery of Warrants pursuant to this Section 6 shall
be paid by the Company.
     7. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.
     8. Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
     9. Transfer Books, No Rights as Shareholder, Survival of Rights. The
Company will at no time close its transfer books against the transfer of this
Warrant or any Warrant Shares in any manner which interferes with the timely
exercise of this Warrant. This Warrant shall not entitle the Holder to any
voting rights or any rights as a shareholder of the Company. The rights and
obligations of the Company, of the Holder of this Warrant and of any Holder of
Warrant Shares issued upon exercise of this Warrant pursuant to the terms of
this Warrant shall survive the exercise of this Warrant.
     10. Effectiveness of this Warrant. This Warrant shall become effective, and
shall be deemed to be delivered to the Holder on the date hereof, if, and only
if, the Company prepays all or any portion of the Convertible Note within the
Pre-Annual Meeting Prepayment Period (the date of any such prepayment being the
“Effectiveness Date”).
     11. No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Warrant.
     12. Amendment and Waiver.
          (a) It is agreed that any waiver, permit, consent or approval of any
kind or character on the Holder’s part of any breach or default under this
Warrant, or any waiver on the Holder’s part of any provisions or conditions of
this Warrant must be in writing.
          (b) Any amendment, supplement or modification of or to any provision
of this Warrant, any waiver of any provision of this Warrant and any consent to
any departure by any party from the terms of any provision of this Warrant shall
be effective only if it is made or given in writing and signed by the Company
and the Holder.

9



--------------------------------------------------------------------------------



 



          (c) Any amendment or waiver consented to as provided in this
Section 10 is binding upon each future Holder of this Warrant and upon the
Company without regard to whether this Warrant has been marked to indicate such
amendment or waiver.
     13. Rights of Transferees. Subject to compliance with Section 3, the rights
granted to the Holder hereunder of this Warrant shall pass to and inure to the
benefit of all subsequent transferees of all or any portion of the Warrant
(provided that the Holder and any transferee shall hold such rights in
proportion to their respective ownership of the Warrant and Warrant Shares)
until extinguished pursuant to the terms hereof.
     14. Headings. The headings in this Warrant are for convenience of reference
only and shall not constitute a part of this Warrant, nor shall they affect
their meaning, construction or effect.
     15. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be provided, and shall be deemed to have been duly
given, as provided for in Section 8.02 of the Note Purchase Agreement.
     16. Successors and Assigns. This Warrant shall be binding upon and inure to
the benefit of the parties hereto and their respective successors or heirs and
personal representatives and permitted assigns; provided, that the Company shall
have no right to assign its rights, or to delegate its obligations, hereunder
without the prior written consent of the Holder.
     17. Governing Law. This Agreement and (unless otherwise provided) all
amendments hereof and waivers and consents hereunder shall be governed by the
laws of the State of New York, notwithstanding any conflict of law provision to
the contrary. THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK, SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE
COMPANY AND THE HOLDER PERTAINING TO THIS WARRANT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
WARRANT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, PROVIDED, THAT THE HOLDER AND
THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER, NOTHING
IN THIS WARRANT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH

10



--------------------------------------------------------------------------------



 



SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN SECTION 8.02 OF THE
NOTE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.
     18. Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof. The parties hereto further agree to replace such
invalid, illegal or unenforceable provision of this Warrant with a valid, legal
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid, illegal or unenforceable
provision.
     19. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE COMPANY AND HOLDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS WARRANT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.
     20. Entire Agreement. This Warrant contains the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings with respect thereto.
[signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer, duly attested by its authorized officer, as of the date
first set forth above.

            PREMIER EXHIBITIONS, INC.
      By:           Name:           Title:        

              ATTEST:.        
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

To:   Premier Exhibitions, Inc.
3340 Peachtree Road, N. E., Suite 2250
Atlanta, Georgia 30326
Attention: Chief Executive Officer
Facsimile: 404.842.2626

     1. The undersigned, pursuant to the provisions of the attached Warrant,
hereby elects to exercise this Warrant with respect to                     
shares of Common Stock (the “Exercise Amount”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.
     2. The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment):
                                   Exercise for Cash
                                   Cashless Exercise
     3. Please issue a certificate or certificates representing the shares
issuable in respect hereof under the terms of the attached Warrant, as follows:
(Name of Record Holder/Transferee)
          and deliver such certificate or certificates to the following address:
(Address of Record Holder/Transferee)
     4. If the Exercise Amount is less than all of the shares of Common Stock
purchasable hereunder, please issue a new warrant representing the remaining
balance of such shares, as follows:
(Name of Record Holder/Transferee)
          and deliver such warrant to the following address:
(Address of Record Holder/Transferee)

                  Date:   Name of Record Holder    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
               

[Notice of Exercise]

 